Citation Nr: 0004216	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  

3.  Entitlement to an increased initial rating for the 
service-connected residuals of a compression fracture of the 
12th thoracic vertebra status post decompression surgery at 
T12-L1, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This appeal arises from an October 1993 rating decision of 
the Nashville, Tennessee, Regional Office (RO), which denied 
service connection for a back disorder consisting of a 
bruised back and degenerative disc disease of the lumbar 
spine.  In an April 1994 rating decision, the RO awarded 
service connection for a compression fracture of the 12th 
thoracic vertebra with decompression surgery at T12-L1, which 
was evaluated as 10 percent disabling, effective August 27, 
1993, the date of receipt of the veteran's claim for 
compensation.  In that same decision, the RO denied service 
connection for arthritis of the cervical and lumbar spine.  
In May 1994, the RO assigned a temporary total rating for the 
thoracic spine claim.  See 38 C.F.R. § 4.30, effective 
November 16, 1993, the starting date of a period of surgery 
and convalescence relating to thoracic decompression surgery.  
The 10 percent rating was resumed effective January 1, 1994.  
The veteran disagrees with the 10 percent rating that was 
assigned as well as with the denial of service connection for 
arthritis of the cervical and lumbar spines.

The claim for an increased initial evaluation for the 
service-connected residuals of a compression fracture of the 
12th thoracic vertebra status post decompression surgery at 
T12-L1 will be addressed in the REMAND portion of this 
decision.  



FINDINGS OF FACT

1.  The veteran has presented no competent evidence tending 
to demonstrate that he suffers from degenerative arthritis of 
the lumbar spine related in any way to service or his 
service-connected connected residuals of a compression 
fracture of the 12th thoracic vertebra status post 
decompression surgery at T12-L1, or that he was diagnosed 
with this disability within a year of his separation from 
service. 

2.  The veteran has presented no competent evidence tending 
to demonstrate that he suffers from degenerative arthritis of 
the cervical spine related in any way to service or his 
service-connected residuals of a compression fracture of the 
12th thoracic vertebra status post decompression surgery at 
T12-L1, or that he was diagnosed with this disability within 
a year of his separation from service. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative arthritis of the lumbar spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for 
degenerative arthritis of the cervical spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  If arthritis becomes manifest to a compensable 
degree within one year of active duty it shall be considered 
to have been incurred in that period of active duty. 
38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309 (1998).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence). Caluza at 506. 
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service- 
connected disability has aggravated a non-service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen.

The veteran and his representative contend, in substance, 
that service connection is warranted for degenerative 
arthritis of the lumbar spine and cervical spine.  They 
contend that degenerative arthritis resulted from an 
inservice injury sustained by the veteran when he fell off of 
a helicopter.  In his substantive appeal received in June 
1994, the veteran also appears to contend that degenerative 
arthritis of the lumbar and cervical spine was caused by the 
service-connected connected residuals of a compression 
fracture of the 12th thoracic vertebra status post 
decompression surgery at T12-L1.  

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from degenerative 
arthritis of the lumbar spine and cervical spine.  
Specifically, the report of a March 1999 VA examination notes 
a diagnosis of degenerative joint disease and degenerative 
disc disease involving the cervical and lumbar spine.  

Further, the veteran was previously diagnosed with 
degenerative arthritis of the lumbar spine and cervical spine 
as the result of a March 1994 VA examination, and similar 
diagnoses are noted in private medical records associated 
with the claims folder.  This medical evidence sufficiently 
demonstrates that the veteran suffers from degenerative 
arthritis of the lumbar spine and cervical spine, and thus 
satisfies the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis).

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records from his periods 
of active duty are negative regarding treatment for or 
complaints of degenerative arthritis of the lumbar or 
cervical spine.  It is pointed out that in September 1967, 
the veteran was seen with a bruised back after falling off of 
a helicopter (the veteran is service-connected for a fracture 
of the 12th thoracic vertebra as a result of this fall).  In 
March 1968, the veteran complained of lumbar pain after he 
fell off of a chopper.  However, there is no indication, 
including in the report of the veteran's separation 
examination, that he received further treatment for any 
lumbar or cervical disorders or that he was ever treated for 
chronic lumbar or cervical spine arthritis, during his 
service. 

Further review of the medical records reveals that there is 
no indication that the veteran was treated for or diagnosed 
with degenerative arthritis of either the lumbar spine or 
cervical spine within a year of his separation from active 
duty service.  In fact, from a review of the evidence, the 
earliest records indicating that he suffered from 
degenerative arthritis of the lumbar spine and cervical spine 
are dated in September 1993.  Specifically, records from Paul 
C Nau, M.D. from the Outpatient Diagnostic Center note that 
magnetic resonance imaging (MRI) studies showed, among other 
things, mild narrowing of the C3-4 lateral recess, moderate 
narrowing of the left C6-7 lateral recess, and marked 
narrowing of the L2-3 intervertebral disc.  

Regarding the third requirement of Caluza, the Board notes 
that the medical evidence of record does not demonstrate that 
the veteran's degenerative arthritis of the lumbar spine and 
cervical spine is related to his active duty service or to 
his service-connected connected residuals of a compression 
fracture of the 12th thoracic vertebra status post 
decompression surgery at T12-L1.  This evidence includes 
private medical records from Crockett Hospital dated in 
January 1981 and September 1986, which indicate that the 
veteran suffered from degenerative disc disease of the lumbar 
spine and straightening of the normal cervical lordosis, 
respectively; private medical records from Leon Everett, 
M.D., who has seen the veteran intermittently since September 
1984 for various ailments, including neck and back pain; 
private medical records from Joseph Huston, M.D., who treated 
the veteran from December 1990 to September 1993 for neck and 
low back pain; a June 1994 report of a computerized 
tomography (CT) scan of the low back conducted by Mark L. 
Born, M.D.; and the records from Dr. Nau.  

Further, records from Rex Arendall, M.D., who has seen the 
veteran intermittently since September 1993 for neck and back 
pain, among other things, and who performed an anterior 
cervical diskectomy and anterior cervical fusion in December 
1993, do not demonstrate that the veteran's degenerative 
arthritis of the lumbar spine or cervical spine is related to 
his active duty service.  It is noted that in a September 
1993 record from Dr. Arendall the veteran gave a history of 
low back pain radiating to the lower extremities since the 
inservice accident.  However, Dr. Arenall made no comment 
regarding the etiology of the low back disability or the 
propriety of the veteran's contention.  As well, the veteran 
gave similar histories during visits with Stanley G. Hopp, 
M.D. in September 1993, but Dr. Hopp did not include this 
alleged etiology in his diagnosis.  

Moreover, there is no indication in the various VA outpatient 
treatment records contained in the claims folder that the 
veteran's degenerative arthritis of the lumbar spine or 
cervical spine is related to his active duty service or his 
service-connected residuals of a compression fracture of the 
12th thoracic vertebra status post decompression surgery at 
T12-L1.  

As noted above, the veteran was diagnosed with these 
disabilities on VA examinations dated in March 1994 and March 
1999.  During the March 1994 examination, the veteran gave a 
history of low back, left extremity, and groin pain since the 
inservice accident.  The veteran was examined and diagnosed 
with an old healed compression fracture of the 12th thoracic 
vertebra, recent decompression surgery T-12, L-1 level, with 
residual low back and groin pain, degenerative disc disease 
in the lumbar and cervical spine, and, as noted, degenerative 
arthritis of the lumbar and cervical spine.  The examiner 
opined that the inservice spine injury was related to the old 
healed fracture of the 12th thoracic vertebra but that the 
degenerative arthritic changes throughout the remainder of 
the lumbar spine and cervical spine were not related to the 
compression fracture.  

During the March 1999 examination, the veteran complained of 
pain in the upper lumbar region that radiates to the left hip 
and groin, and down the left lower extremity to the lateral 
three digits.  He also complained of neck pain which caused 
headaches and radiated to his upper extremities, and reported 
that he has had neck and low back pain since the inservice 
accident.  Physical examination revealed degenerative joint 
disease and degenerative disc disease involving the lumbar 
and cervical spine, and the examiner noted that these 
disabilities were in no way related to the veteran's T-12 
compression fracture or the T12-L1 diskectomy.  

Finally, it is noted that in a March 1981 letter, Robert H. 
Beaver, M.D. had indicated that the veteran appeared to have 
an old compression fracture of the lumbar spine with 
superimposed degenerative joint disease; however, it is clear 
from all of the evidence of record that the veteran in fact 
has an old compression fracture of the thoracic spine.

Regarding the veteran's statements made during various 
examinations to the effect that his degenerative arthritis of 
the lumbar and cervical spine was related to service, and his 
apparent contention that the degenerative arthritis was 
caused by his service-connected connected residuals of a 
compression fracture of the 12th thoracic vertebra status 
post decompression surgery at T12-L1, the Board points out 
that such contentions, without supporting medical evidence, 
are not competent.  Espiritu.

As there is no medical evidence that the veteran suffers from 
degenerative arthritis of the lumbar spine or cervical spine 
that is related in any way to service or his service-
connected residuals of a compression fracture of the 12th 
thoracic vertebra status post decompression surgery at T12-
L1, or that he was diagnosed with this disability within a 
year of his separation from service, the latter two 
requirements set forth in Caluza, in order to make a claim 
well grounded, are not met.  Accordingly, the Board is 
compelled to find that the veteran's claims of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine and cervical spine are not well grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.  

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.  



REMAND

The veteran and his representative also contend that a 
disability evaluation higher than that initially assigned 
following the grant of service connection for the residuals 
of a compression fracture of the 12th thoracic vertebra 
status post decompression surgery at T12-L1 is warranted.  
The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that this claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990); cf. Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Therefore, VA has a duty to assist 
him in the development of facts pertinent to his claim.  Id.

The service-connected residuals of a compression fracture of 
the 12th thoracic vertebra status post decompression surgery 
at T12-L1 is currently and has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  A 60 percent evaluation under Diagnostic Code 5285 
contemplates vertebra fractures without cord involvement but 
with abnormal mobility requiring a neck brace.  In other 
cases, this disability is to rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrative deformity of vertebral body.

A review of the file, including the evidence received 
pursuant to the October 1996 Board remand, reveals that 
radiculopathy may be a residual of the compression fracture 
of the 12th thoracic vertebra status post decompression 
surgery at T12-L1. It is noted that the medical records are 
replete with references to the veteran's complaints of pain 
in the thoracic spine region radiating to his left groin area 
and down his left lower extremity.  However, from a review of 
the objective evidence, it is unclear that such is the case 
(i.e. that pain in the groin and left lower extremity is a 
residual of the compression fracture of the 12th thoracic 
vertebra status post decompression surgery at T12-L1). 

For example, as a result of the March 1994 VA examination, 
the veteran was diagnosed with, among other things, recent 
decompression surgery T-12, L-1 with residual low back pain 
and left groin pain.  On the other hand, an August 1994 
outpatient treatment records makes reference to complaints of 
pain in the mid-lumbar area radiating to the left groin and 
thigh, and notes an assessment of possible L3 radiculopathy.  
Finally, during the March 1999 VA examination, the veteran 
complained of pain in the upper lumbar region which radiates 
to the left hip and groin, and down the left lower extremity 
to the lateral three digits of the foot.  However, the 
examiner did not comment on these complaints.   

The Board finds that a more comprehensive examination is 
necessary in order to properly rate this disability.  
Finally, the Board points out that in the currently appealed 
April 1994 rating decision, service connection was 
established for this disability and a 10 percent disability 
evaluation was assigned from August 27, 1993, the day the 
veteran filed his claim for service connection.  See 38 
C.F.R. § 3.400 (1999).  Recently, the Court noted that there 
was a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
readjudicating this claim, the RO should consider the 
application of "staged ratings" as enunciated in Fenderson.

Under the circumstances, the Board finds this case must be 
REMANDED to the RO for the following actions:


1.  The veteran should be scheduled for a 
VA neurologic examination in order to 
ascertain whether the residuals of a 
compression fracture of the 12th thoracic 
vertebra status post decompression 
surgery at T12-L1 include pain radiating 
to the groin and lower extremity, or 
whether these complaints are related to 
or part of a separate disability.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should be asked to provide detailed 
findings regarding any neurological 
involvement associated with the 
compression fracture of the 12th thoracic 
vertebra status post decompression 
surgery at T12-L1.  

2.  The RO should then review the claim 
for an increased initial rating for the 
service-connected residuals of a 
compression fracture of the 12th thoracic 
vertebra status post decompression 
surgery at T12-L1.  In adjudicating this 
claim, consideration should be given to 
all applicable diagnostic codes, 
38 C.F.R. § 4.7 (1999), and all other 
applicable regulations. Consideration 
should also be given to the application 
of "staged ratings" as enunciated in 
Fenderson.  If the decision is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and the case should 
be returned to the Board.  No action is 
required by the veteran until he receives 
further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

